PER CURIAM.
The appellant challenges his convictions and sentences for first degree murder and robbery.
*1257The appellant argues that because of trial errors, his convictions should be reversed for a new trial. We find no merit in the appellant’s argument and affirm his convictions and his sentence for first degree murder.
However, the appellant raises a valid point regarding the sentence he received for the robbery. The sentencing guidelines recommendation was three-and-one-half to four-and-one-half years in prison for the robbery. The trial court, however, imposed an upward departure sentence of fifteen years incarceration, stating orally that the reason for the departure was the unscored capital conviction. Because the trial court failed to provide any written reasons for departure, we reverse the departure sentence. We remand for resentencing on the robbery charge within the guidelines recommended range. The supreme court has recently made it clear that when an appellate court reverses a departure sentencé because there were no written reasons, the court must remand for resentencing with no possibility of departure from the guidelines. Pope v. State, 561 So.2d 554 (1990).
Affirmed in part, reversed in part, and remanded for resentencing.
DANAHY, A.C.J., and FRANK and PATTERSON, JJ., concur.